EXHIBIT 10.30

 

SETTLEMENT AGREEMENT AND MUTUAL RELEASE

 

This Settlement Agreement and Mutual Release (this “Agreement”) is entered into
as of December 16, 2014 (“Effective Date”), by and between Ener-Core, Inc. (the
“Company”), and each of the parties named under Column I of the table in Exhibit
A attached hereto (collectively the “Investors”) (Company and Investors are
hereinafter collectively referred to, at times, as the “Parties,” and each
individually, as a “Party”).

 

RECITALS

 

WHEREAS, on November 18, 2013, the Company entered into that certain
Subscription Agreement (the “Subscription Agreement”) with the Investors,
pursuant to which the Company issued and sold to Investors, in a private
placement (the “Offering”), an aggregate 1,500,000 shares of the Company’s
common stock, par value $0.0001 per share, at a per share purchase price of
$1.00 per share;

 

WHEREAS, on November 18, 2013, the Company also entered into that certain
Registration Rights Agreement (the “Registration Rights Agreement”) with the
Investors whereby the Company agreed to file a registration statement with the
Securities and Exchange Commission to register the shares acquired by the
Investors in the Offering;

 

WHEREAS, on December 1, 2014 entered into that certain Amendment and Waiver
Agreement (the “Amendment”) with the Investors to amend certain terms of the
Subscription Agreement and also to memorialize the agreed upon waiver of certain
rights of the Investors under the Registration Rights Agreement, specifically:
(a) the purchase price per share for the shares of Common Stock acquired by the
Investors under the Subscription Agreement was reduced from $1.00 per share to
$0.78 per share, resulting in the issuance of an aggregate 423,077 additional
shares to the Investors; (b) the Company agreed to issue a warrant to each
Investor (the “Warrant”) with an exercise price per share of $0.78 per share,
which Warrant is immediately exercisable and expires 60 months after the its
date of issuance, for the purchase of up to an additional 50% of the total
number of shares acquired by such Investor under the amended terms of the
Subscription Agreement, resulting in the issuance of Warrants to the Investors
for the purchase of up to an aggregate of 961,538 shares; and (c) the Investors
agreed to waive their rights under the Registration Rights Agreement with
respect to any and all additional shares of Common Stock issuable to the
Investors as a result of the Amendment, including the Common Stock shares
underlying the Warrants;

 

WHEREAS, a potential dispute (the “Potential Dispute”) has arisen between the
Company and Investors in connection with the Offering; and

 

WHEREAS, the Parties, each without admission of any liabilities under the
Potential Dispute, now desire to enter into this Agreement to resolve the
Potential Dispute and any and all Claims (as defined herein) between them as of
the Effective Date.

 



1

 



 

NOW, THEREFORE, for and in consideration of the mutual releases, promises,
covenants, representations, and warranties contained herein and for other good
and valuable consideration, the receipt of sufficiency of which are hereby
acknowledged, and intending to be legally bound, the Parties hereto agree as
follows:

 

1.   Incorporation of Recitals. The above Recitals are hereby incorporated into
and made a part of this Agreement.

 

2.   Consideration. Subject to the terms and conditions set forth in this
Agreement, and as consideration for the releases, promises, agreements and
covenants set forth herein:

 

2.1     The Parties hereby agree to amend the Warrants issued pursuant to the
Amendment whereby the “Exercise Price” (as defined in the Warrants) per share,
as set forth in Section 1(b) of the Warrants, shall be reduced from $0.78 per
share to $0.50 per share.

 

2.2     Contemporaneous with the execution and delivery of this Agreement, the
Company hereby agrees to issue to each Investor a warrant (each a “New Warrant”
and all such warrants collectively, the “New Warrants”) to purchase up to the
number of shares of the Company’s common stock set forth under Column II titled
“Number of New Warrant Shares” in the New Warrants Table set forth in Exhibit A
attached hereto, which New Warrant shall be substantially in the form attached
as Exhibit B to this Agreement. Each New Warrant shall have a per share exercise
price of $0.50 per share, shall be immediately exercisable upon issuance, and
shall expire 60 months after the date of its issuance. The Warrants shall be
issued to the entities listed in the New Warrants Table set forth in Exhibit A
attached hereto at the sole direction of the Investors.

 

2.3     Each Investor signatory to this Agreement hereby agrees that the
Registration Rights Agreement shall not apply to, and such Investor hereby
waives all of such Investor’s rights under the Registration Rights Agreement, if
any, with respect to the New Warrants and any and all shares of Company’s common
stock issuable pursuant to this Agreement, including the shares of the Company’s
common stock underlying the New Warrants, and will make no claims for damages or
for default thereunder; provided, however, that all other ongoing obligations of
the Company under the Registration Rights Agreement shall remain in full force
and effect.

 

3.   Mutual Releases and Covenant Not To Sue.

 

3.1     Except for such obligations, rights or claims as may be created by,
contingent upon or arise from the terms and conditions of this Agreement, each
and every Investor, on behalf of itself and each of its agents, brokers,
legatees, devisees, executors, trustees, beneficiaries, affiliates,
administrators, successors in interest, predecessors in interest, assigns,
corporations, partners, entities, attorneys, directors, officers, employees,
insurers, and representatives (collectively, the “Investor Releasors”), hereby
releases and forever discharges the Company, and each of its agents, brokers,
affiliates, successors in interest, predecessors in interest, assigns,
attorneys, directors, officers, employees, insurers, and representatives
(collectively, the “Company Releasees”), and each of them, separately and
collectively, from any and all claims, losses, liens, demands, causes of action,
obligations, damages and liabilities of any kind or nature (collectively, the
“Claims”), that relate to any time up to and including the Effective Date,
whether known or unknown, that the Investor Releasors have, had in the past, or
may have in the future, against the Company Releasees, or any of them, of any
type whatsoever, including but not limited to Claims arising out of, in
connection with, or relating to, the Subscription Agreement, the Offering or the
Potential Dispute.

 



2

 

 

3.2     Except for such obligations, rights or claims as may be created by,
contingent upon or arise from the terms and conditions of this Agreement, the
Company, on behalf of itself and each of its agents, brokers, legatees,
devisees, executors, trustees, beneficiaries, affiliates, administrators,
successors in interest, predecessors in interest, assigns, corporations,
partners, entities, attorneys, directors, officers, employees, insurers, and
representatives, (collectively, the “Company Releasors”), hereby releases and
forever discharges the Investors, and each of their respective agents, brokers,
affiliates, successors in interest, predecessors in interest, assigns,
attorneys, directors, officers, employees, insurers, and representatives,
(collectively, the “Investor Releasees”), and each of them, separately and
collectively, from any and all Claims that relate to any time up to and
including the Effective Date, whether known or unknown, that the Company
Releasors have, had in the past, or may have in the future, against the Investor
Releasees, or any of them, of any type whatsoever, including but not limited to
Claims arising out of, in connection with, or relating to, the Subscription
Agreement, the Offering or the Potential Dispute.

 

3.3     Except for the enforcement of this Agreement, each of the Parties, for
itself, and for its respective Releasors (hereinbefore defined) hereby covenants
not to sue any of the other Parties or their respective Releasees (hereinbefore
defined) based on any Claim covered by the foregoing releases set forth in
Sections 3.1 and 3.2.

 

4.   California Civil Code Section 1542. Except for such obligations, rights or
claims as may be created by, contingent upon or arise from the terms and
conditions of this Agreement, each of the Parties hereby agree that this
Agreement is a full and final accord and satisfaction and release as to all
Claims for any injuries and damages each Party may ever assert against the other
Party in connection with any time up to and including the Effective Date,
relating to the Subscription Agreement, the Offering or the Potential Dispute,
and/or any other Claims relating thereto, whether now known or unknown,
contingent or accrued, and whether now existing or resulting in the future. In
furtherance of this intention, and as further consideration for the Agreement,
each Party hereby represents and warrants that it has been informed of, has
read, is familiar with, and does hereby expressly waive and relinquish all
rights that it has or may have under Section 1542 of the California Civil Code
(“Section 1542”) and all other similar rights in other states or territories of
the United States of America, or any other jurisdiction. Section 1542 provides:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

Accordingly, the releases given herein shall remain in effect notwithstanding
the discovery or existence of any additional facts or Claims in existence at the
time this Agreement was executed.

 



3

 

 

5.   Investor Representations. Each Investor, severally and not jointly,
represents and warrants to the Company, as of the Execution Date, as follows:

 

5.1     Each Investor has all requisite legal and other power and authority to
execute and deliver this Agreement and to carry out and perform its obligations
under the terms of this Agreement. This Agreement constitutes a valid and
legally binding obligation of each Investor enforceable in accordance with its
terms, subject as to enforcement, to bankruptcy, insolvency, reorganization and
other laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.

 

5.2     Each Investor owns all right, title and interest in and to its
respective Claims, if any, and has not sold, assigned or otherwise transferred
to any third party any interest it may have in any of such Claims, respectively.

 

5.3     The New Warrants and the shares of the Company’s common stock issuable
upon exercise of the New Warrants (collectively with the New Warrants, the
“Securities”) are being acquired for investment for each Investor’s own account,
not as a nominee or agent and not with a view to the resale or distribution of
any part thereof.

 

5.4     Each Investor has had an opportunity to ask questions and receive
answers and other information from the Company regarding the terms and
conditions of the Securities and the business, properties, prospects, financial
condition, and results of operations of the Company, and each Investor has
received sufficient information on which to make an investment decision.

 

5.5     Each Investor is an “accredited investor” within the meaning of Rule 501
of Regulation D promulgated by the Securities and Exchange Commission (the
“SEC”) under the Securities Act of 1933, as amended (the “Securities Act”).

 

5.6     Each Investor understands that the purchase of the Securities involves
substantial risk. Each Investor is a sophisticated and accredited investor and
acknowledges that it can bear the economic risk of its investment and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of its investment in the Securities. Each
Investor has not been organized for the purpose of acquiring the Securities.

 

5.7     Each Investor understands that:

 

(i)      the Securities are characterized as “restricted securities” under the
U.S. federal securities laws inasmuch as they are being acquired from the
Company in a transaction not involving a public offering and that under such
laws and applicable regulations such securities may be resold without
registration under the Securities Act only in certain limited circumstances;

 

(ii)      the Securities have not been registered under the Securities Act or
any state securities laws and are being offered in reliance upon specific
exemptions from the registration requirements of the Securities Act and state
securities laws, and the Company is relying upon the truth and accuracy of, and
Investor’s compliance with, the representations, warranties, covenants,
agreements, acknowledgments and understandings of each Investor contained in
this Agreement in order to determine the availability of such exemptions and the
eligibility of each Investor to acquire the Securities;

 



4

 

 

(iii)      the Securities must be held indefinitely unless a subsequent
disposition thereof is registered under the Securities Act or is exempt from
such registration;

 

(iv)      the Securities will bear a legend substantially in the form set forth
in Section 5(k) herein; and

 

(v)      the Company will make a notation on its transfer books to such effect.

 

5.8     Each Investor understands that (i) the sale or resale of the Securities
has not been and is not being registered under the Securities Act or any state
securities laws, and the Securities may not be transferred unless: (A) such
Investor shall have delivered to the Company an opinion of Company counsel
(which opinion shall be in form, substance and scope customary for opinions of
counsel in comparable transactions) to the effect that the Securities to be sold
or transferred may be sold or transferred pursuant to an exemption from such
registration; or (B) sold under and in compliance with Rule 144, as promulgated
under the Securities Act (or a successor rule).

 

5.9     Investor understands that the certificates evidencing the Securities
will bear a legend substantially similar to the following, as well as any other
legends required by applicable law:

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL SELECTED BY THE HOLDER, IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE
144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES
MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

5.10     Each Investor further understands that there are no registration rights
associated with the Securities being acquired pursuant to this Agreement.

 

5.11     The representations and warranties and statements of fact made by each
Investor in this Agreement are, as applicable, accurate, correct and complete
and do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements and information
contained herein not false or misleading.

 



5

 

 

6.   Representations and Warranties of the Company. The Company hereby
represents and warrants to each of the Investors as follows:

 

6.1     The Company is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Nevada. The Company has the
corporate power and authority to execute, deliver and perform the Agreement, the
New Warrant and any other agreements contemplated hereunder (collectively, the
“Transaction Documents”) to which it is a party and to issue, sell and deliver
the Securities.

 

6.2     The execution and delivery by the Company of the Transaction Documents,
the performance by the Company of its obligations thereunder, and the issuance,
sale and delivery of the Securities have been duly authorized by all requisite
corporate action. The New Warrants, when issued pursuant to the Agreement, have
been duly authorized and validly issued and are fully paid and nonassessable and
free of preemptive or similar rights, and have been issued in compliance with
applicable securities laws, rules and regulations.

 

6.3     The Company has full power and authority and has taken all requisite
action on the part of the Company, its officers, directors and stockholders
necessary for (i) the authorization, execution and delivery of the Transaction
Documents, (ii) the authorization of the performance of all obligations of the
Company hereunder or thereunder, and (iii) the authorization, issuance (or
reservation for issuance) and delivery of the Securities. When delivered in
accordance with the terms hereof, the Transaction Documents will constitute the
legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability, relating to or affecting creditors’ rights generally and to
general equitable principles.

 

6.4     The execution, delivery and performance by the Company of the
Transaction Documents and the offer, issuance and sale of the Securities require
no consent of, action by or in respect of, or filing with, any Person,
governmental body, agency, or official other than filings that have been made
pursuant to applicable state securities laws and post-sale filings pursuant to
applicable state and federal securities laws which the Company undertakes to
file within the applicable time periods. “Person” means an individual,
corporation, partnership, limited liability company, trust, business trust,
association, joint stock company, joint venture, sole proprietorship,
unincorporated organization, governmental authority or any other form of entity
not specifically listed herein.

 

6.5     The execution, delivery and performance of the Transaction Documents by
the Company and the issuance and sale of the Securities will not conflict with
or result in a breach or violation of any of the terms and provisions of, or
constitute a default under (i) the Company’s Articles of Incorporation, as
amended, or the Company’s Bylaws, both as in effect on the date hereof (true and
complete copies of which have been filed on EDGAR), or (ii)(a) any statute,
rule, regulation or order of any governmental agency or body or any court,
domestic or foreign, having jurisdiction over the Company, any subsidiary of the
Company or any of their respective assets or properties, or (b) any agreement or
instrument to which the Company or any subsidiary of is a party or by which the
Company or a subsidiary is bound or to which any of their respective assets or
properties is subject.

 



6

 

 

6.6     Neither the Company nor any Person acting on its behalf has conducted
any general solicitation or general advertising, as those terms are used in the
provisions of Regulation D in connection with the offer or sale of any of the
Securities.

 

6.7     Neither the Company nor any of its affiliates, nor any Person acting on
its or their behalf has, directly or indirectly, made any offers or sales of any
Company security or solicited any offers to buy any security, under
circumstances that would adversely affect reliance by the Company on Section
4(2) for the exemption from registration for the transactions contemplated
hereby or would require registration of the Securities under the Act.

 

6.8     The offer and sale of the Securities to the Investors as contemplated
hereby is exempt from the registration requirements of the Securities Act.

 

6.9     The representations and warranties and statements of fact made by the
Company in this Agreement are, as applicable, accurate, correct and complete and
do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements and information
contained herein not false or misleading.

 

7.   Miscellaneous.

 

7.1     No Admissions; No Prior Assignment. Neither the negotiation or execution
of this Agreement nor the releases and dismissals provided for herein, nor any
other act or agreement in furtherance of this Agreement, shall be construed in
any way as an admission of any kind on the part of any Party hereto for any
liability whatsoever, to the other Party, except as may be otherwise expressly
provided for in this Agreement, nor shall any past or present liability or
wrongdoing on the part of any Party be implied thereby. Each Party further
agrees that it will not, and will cause its respective officers, directors,
employees, agents, representatives, and subsidiaries not to, directly or
indirectly, whether orally or in writing, make any statements or representations
to any third party (i) that the other Party was liable or admitted any liability
in connection with the matters covered by this Agreement, and (ii) regarding the
subject matter of this Agreement, including, but not limited to, any and all
discussions preceding the negotiation and execution of this Agreement, except
that either Party may disclose the existence of this Agreement and may also
disclose the specific terms set forth herein as may be required pursuant to
applicable law, including, but not limited to, the applicable rules and
regulations of the SEC.  Each of the Parties hereto hereby further warrants that
it has not previously assigned, transferred or granted, or purported to assign,
transfer or grant, any Claim, matter, or cause of action which is being released
herein.

 

7.2     Successors and Assigns; Assignment. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
heirs, legal representatives, successors and assigns of the parties. Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement. No Party may assign either this
Agreement or any of its rights, interests, or obligations hereunder without the
prior written approval of the other Party hereto.

 



7

 

 

7.3     Survival of Representations and Warranties. Notwithstanding any
provisions in this Agreement to the contrary, the representations and warranties
given or made by the Parties under this Agreement: (i) shall in no way be
affected by any investigation or knowledge of the subject matter thereof made by
or on behalf of each Party, and (ii) shall survive the execution and delivery of
the Transaction Documents. Nothing in this Section 7.3 shall impair or alter any
covenant or agreement of the Parties which by its terms contemplates performance
after the Execution Date.

 

7.4     Governing Law/Venue. This Agreement shall be governed by and construed
under the laws of the State of California, without regard to conflicts of laws
principles. Each Party hereby waives any right it may have to assert the
doctrine of forum non conveniens or similar doctrine or to object to venue with
respect to any Proceeding brought in accordance with this paragraph, and
stipulates that the State and Federal courts located in the City and County of
Los Angeles, State of California shall have in personam jurisdiction and venue
over each of them for the purposes of litigating any dispute, controversy or
Proceeding in connection with, arising out of or related to this Agreement. 
Each Party hereby authorizes and accepts service of process sufficient for
personal jurisdiction in any action against it as contemplated by this Section
7.4 in the manner set forth in Section 7.6 of this Agreement for the giving of
notice.  Any final judgment rendered against a Party in any Proceeding shall be
conclusive as to the subject of such final judgment and may be enforced in other
jurisdictions in any manner provided by law. If any Proceeding arises or is
commenced to interpret, enforce or recover damages for the breach of any term of
this Agreement, the prevailing party shall be entitled to recover from the
non-prevailing party its reasonable attorneys’ fees actually incurred, together
with other costs relating to any such Proceeding. “Proceeding” shall mean any
action, claim, demand, suit, litigation, arbitration, proceeding (including any
civil, criminal, administrative, investigative or appellate proceeding and any
informal proceeding), prosecution, contest, hearing, inquiry, inquest, audit,
examination or investigation commenced, brought, conducted or heard by or
before, or that otherwise has involved or may involve, any applicable judicial,
governmental, administrative or regulatory authority or any arbitrator or
arbitration panel.

 

7.5     Titles and Subtitles; Construction. The titles and subtitles used in
this Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement. The Parties have participated jointly
in the negotiation and drafting of this Agreement.  If an ambiguity or question
of intent or interpretation arises, this Agreement shall be construed as if
drafted jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any of the
provisions of this Agreement. Unless otherwise expressly provided, the word
"including" and its syntactical variants do not limit the preceding words or
terms and mean "including, but not limited to."

 

7.6     Notices.  Any notice, demand, consent, request, instruction or other
communication required or permitted hereunder shall be in writing, delivered via
first class certified mail or registered mail (return receipt requested, postage
prepaid), via internationally recognized overnight courier or via hand-delivery
to addresses that are set forth on the signature pages hereof, and shall be
deemed sufficiently given, received and effective on the earliest of: (i) if
mailed via certified or registered mail return (return receipt requested,
postage prepaid) to the applicable address set forth in the signature pages
hereto, five (5) Business days after being mailed; (ii) the second Business Day
following the date of mailing, if sent to the applicable address set forth in
the signature pages hereto by internationally recognized overnight courier
service, or (iii) the date of actual receipt by the party to whom such notice or
communication is required or permitted to be given, if such notice or
communication is hand-delivered to such party. If any notice, demand, consent,
request, instruction or other communication cannot be delivered because of a
changed address of which no notice was given (in accordance with this Section
7.6), or the refusal to accept same, the notice, demand, consent, request,
instruction or other communication shall be deemed received on the second
Business Day the notice is sent (as evidenced by a sworn affidavit of the
sender). “Business Day” means any day except any Saturday, any Sunday, any day
which is a federal legal holiday in the United States or any day on which
banking institutions in the State of California are authorized or required by
law or other governmental action to close.

 



8

 

 

7.7     Separate Counsel; Expenses. Each Party hereby expressly acknowledges
that it has been advised to seek its own separate legal counsel for advice with
respect to this Agreement. Each of the parties shall bear its own costs and
expenses incurred with respect to the review, negotiation, execution, delivery,
and performance of this Agreement.

 

7.8     Amendments and Waivers. Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), only by an
instrument in writing executed by the Parties. No waiver by any Party of any
default or breach by another Party of any representation, warranty, covenant or
condition contained in this Agreement shall be deemed to be a waiver of any
subsequent default or breach by such Party of the same or any other
representation, warranty, covenant or condition. No act, delay, omission or
course of dealing on the part of any Party in exercising any right, power or
remedy under this Agreement or at law or in equity shall operate as a waiver
thereof or otherwise prejudice any of such Party’s rights, powers and remedies.
All remedies, whether at law or in equity, shall be cumulative and the election
of any one or more shall not constitute a waiver of the right to pursue other
available remedies.

 

7.9     Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated and the Parties hereby agree to
negotiate in good faith to modify this Agreement to preserve each Party’s
anticipated benefits under this Agreement.

 

7.10     Entire Agreement; Further Assurances. This Agreement represents and
constitutes the entire agreement and understanding between the parties with
regard to the subject matter contained herein. All prior agreements,
understandings and representations are hereby merged into this Agreement. Each
Party shall execute and/or cause to be delivered to each other Party such
instruments and other documents, and shall take such other actions, as such
other Party may reasonably request (prior to, at or after the Execution Date)
for the purpose of carrying out or evidencing any of the transactions
contemplated hereunder.

 



9

 

 

7.11     Specific Performance. The Parties agree that irreparable damage would
occur in the event that any provision of this Agreement were not performed in
accordance with its specific terms or were otherwise breached, and that money
damages or other remedies at law would not be an adequate remedy for any such
damages. Accordingly and in addition to any other remedy that may be available
at law or in equity, the Parties acknowledge and hereby agree that in the event
of any breach or threatened breach by any Party of any of its covenants or
obligations set forth in this Agreement, the non-breaching Party shall be
entitled to apply to a court of competent jurisdiction for specific performance,
or injunctive relief, or such other relief as such court may deem just and
proper, in order to enforce this Settlement Agreement or prevent any violation
of the terms hereof, and to the extent permitted by applicable law, each Party
waives the posting of a bond and any objection to the imposition of such relief.

 

7.12     Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, any one of which need not contain the signatures of more than
one party, but all such counterparts taken together will constitute one and the
same Agreement. This Agreement, to the extent delivered by means of a facsimile
machine or electronic mail (any such delivery, an “Electronic Delivery”), shall
be treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. No party hereto shall raise
the use of Electronic Delivery to deliver a signature or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of Electronic Delivery as a defense to the formation of a contract, and each
such party forever waives any such defense, except to the extent such defense
related to lack of authenticity.



 

[Signature pages follow]

  



10

 

 

[COMPANY SIGNATURE PAGE]

 

IN WITNESS WHEREOF, the Parties have each approved and executed this Agreement
on the date first set forth above.

 

COMPANY:

 

Ener-Core, Inc.

 

By:     Name: Alain Castro   Title: Chief Executive Officer  

 

Address for Notices:

 

      Ener-Core, Inc.

      Attn: Mr. Alain Castro, CEO

      9400 Toledo Way

      Irvine, CA 92618

      Tel: (949) 616-3300

 



11

 

 

[INVESTOR SIGNATURE PAGE]

 

IN WITNESS WHEREOF, the Parties have each approved and executed this Agreement
on the date set forth above.

 

INVESTOR:

 

Rufus Dufus, LLC

  

By:           Name:           Title:    

 

Address for Notices:

 

                             

 

[INVESTOR SIGNATURE PAGE]

 

IN WITNESS WHEREOF, the Parties have each approved and executed this Agreement
on the date set forth above.

 

INVESTOR:

 

Dylana Dreams, LLC

 

By:           Name:           Title:    

 

 

Address for Notices:

 

                             



  





12

 

 

EXHIBIT A

 

NEW WARRANTS TABLE

 

(Column I)
Investor Name:  (Column II)
Number of New Warrant Shares:  Pilly Boy, LLC   641,026  Island Pickle, LLC 
 320,513 

 



E-1

 

 

EXHIBIT B

  

NEW WARRANT

 

[Attached]

 

 

 E-2

 



 

